Citation Nr: 1629404	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-38 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress
disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to PTSD  prior to March 25, 2010.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.  The Veteran passed away in August 2014.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009
rating decision in which the RO, inter alia, granted service connection for PTSD and assigned a 30 percent rating, effective April 11 2008.   In April 2009, the
Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was
issued in September 2009 and the Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans Appeals) in October 2009.  

In March 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO;  in June 2011, he and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In an August 2011 decision, the Board granted a 50 percent rating for PTSD effective April 11 2008.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, counsel for VA and the Veteran s representative (the parties) filed a Joint Motion for Partial Remand.  By Order dated in May 2012, the Court granted the motion remanding only the matter of the Veteran's entitlement to a rating in excess of 50 percent for PTSD to the Board for further proceedings consistent with the Joint Motion.  In March 2013, the Board remanded this matter for further development consistent with the Joint Motion.

In March 2013, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to PTSD (consistent with  Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded the claims for further development.    Subsequently, in a May 2014 rating decision, the RO  awarded a TDIU, effective March 25, 2010; however, the matter of the Veteran's entitlement to a TDIU due to PTSD prior to March 25, 2010 remains before the Board.  

The Board notes that  after the Veteran passed away in August 2014, the Veteran's surviving spouse, in February 2015, requested to be substituted for the Veteran for the purpose of continuing  the claims pending at his death.  In March 2016, VA granted substitution for the Veteran's pending claims of individual unemployability and increased rating for PTSD.  See 38 U.S.C.A. § 5121A (West 2014)..  

This appeal is now being processed utilizing  the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems,  

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each  claim herein decided have been accomplished.

2.  Since the April 11, 2008, effective date of the award of service connection, the Veteran's psychiatric symptoms have included nightmares, sleep disturbances, social isolation, panic attacks, anxiety, impaired concentration, depression, and disturbances of motivation and mood; collectively, these symptoms are of the type and  extent, frequency and/or severity (as appropriate) to result in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The schedular criteria are adequate to evaluate the Veteran's PTSD at all points pertinent to the claim on appeal.

4.  As of April 11, 2008, the Veteran's service-connected PTSD met the percentage requirements for the award of a schedular TDIU, and the collective medical and lay evidence addressing the nature and severity of the Veteran's service-connected PTSD indicates that that the functional effects of that disability, as likely as not, prevented him from performing the mental acts required for substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial,
70 percent, but no higher, rating for PTSD, from April 11, 2008, are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § , 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to PTSD, from April 11, 2008, are met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

At the outset, the Board notes that given the fully favorable disposition of the claim for a TDIU, at all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Pertinent to the claim for higher rating for PTSD, after a substantially complete application for benefits is received , the VCAA's notice requirements  essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See Pelegrini v. Principi, 18Vet. App. 112 (2004),, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO).  Id.; Pelegrini, 18 Vet. App. At 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A May 2008 pre-rating letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection for PTSD. That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The March 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the May 2008 letter-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also  meet the VCAA's timing of notice requirement.  

After the award of service connection, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a September 2009 statement of the case set forth the applicable criteria for higher ratings for PTSD under the applicable  criteria(the timing and form of which suffices, in part, for Dingess/Hartman).  

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA outpatient treatment records, private treatment records and reports of VA examinations.  Also of record and considered in connection with the appeal is a transcript of the Veteran's June 2011 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf .  

As regards the June 2011 Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the hearing, the undersigned Veterans Law Judge identified the claim on appeal for a higher initial rating for PTSD. Also, information was solicited regarding the Veteran's current psychiatric symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but " the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned Veterans Law Judge did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission is harmless.  As indicated above, here, following the hearing, the Board granted an increase in the evaluation of PTSD to 50 percent disabling and also directed further development on the claim in in its March 2013 remand in response the May 2012 Joint Motion and Court Order, and indicated the actions sought on remand have been accomplished to the extent possible. 

In this regard, the Board notes that this matter was remanded in March 2013 in order that (i) the Veteran be afforded an opportunity to file a formal application for a TDIU due to service-connected PTSD, (ii) obtain VA records dated after June 2011, (iii) take steps to obtain records from Dr. J. dated after December 2009, and (iv) afford the Veteran a VA psychiatric examination.  

On remand, the Veteran filed a formal claim for individual unemployability on Form 21-8940 in April 2013, additional VA treatment records were obtained in the Veteran's Virtual VA file in February and May 2014, and records from Dr. D.J. were solicited in August and September 2013 letters.  In this regard, the Board notes that the additional VA records printed in May 2014 contained records of the Veteran's treatment from April through September 2011.  In addition, in response to the request for records from Dr. J., the Veteran's representative submitted an additional psychiatric evaluation from this physician dated in April 2013.  No additional records were submitted for this physician and this physician did not respond to the direct request for records.  However, the Board notes that in the April 2013 evaluation, this physician noted that he had evaluated the Veteran in October 2008, twice in 2009, and again in June 2010.  He indicated that he had seen the Veteran for periodic evaluations and last saw the Veteran in 2010 prior to the April 2013 evaluation.  As each of the evaluations mentioned by Dr. J are of record, the Board finds that there are no outstanding records from Dr. J. as related to the Veteran's care. The Veteran was then afforded a VA psychiatric examination in December 2013 that is responsive to the March 2013 remand requests.  

Thus, the Board finds that  there has been substantial compliance with the  Board's prior remand directives.   D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  No further action on this claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc, 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher  rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. At 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The AOJ assigned the rating for the Veteran's PTSD under Diagnostic Code 9411 for PTSD.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. Id.

Psychiatric examinations frequently include assignment of a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). [Parenthetically, the Board notes that the revised DSM-5 does not use the multi-axial system and, thus, there is no Axis V and the GAF has been eliminated.  DSM-5 applies to claims certified to the Board after August 4, 2014. See Fed. Reg. 45,093 (Aug. 4, 2014)].

Considering the evidence of record in light of the above, and resolving all
reasonable doubt in the Veteran's favor, the Board finds that an initial 70 percent, but no higher, rating for the Veteran's PTSD is warranted from the April 11, 2008 effective date of the award  of service connection.

The pertinent medical evidence includes  an October 2008 report from the Veteran's treating psychiatrist, Dr. J.  On examination, the Veteran described current symptoms of sleep difficulties, nightmares, intrusive memories, mild depression, loss of energy and interest, hypervigilance, and loss of concentration.  The Veteran's wife was also present on examination, and she indicated that the Veteran had been increasingly anxiety-ridden, emotional, and depressed over the past six years.  She said he often had thoughts about death, and had nightmares several times a week in which he would awaken yelling and flailing his arms and legs.  In addition, she indicated that the Veteran demonstrated loss of focus, poor attention, and less interest in his hobbies, going out, or visiting with friends.  

On mental status examination, the Veteran was oriented in all spheres, relaxed, well-groomed, and well-spoken.  He demonstrated good reasoning, social comprehension, and judgment.  The examiner found that both short and long term memory were intact.  There were no symptoms of thought disorder.  The Veteran's mood was somewhat depressed, and during the interview he showed brief periods of intense anxiety as he discussed traumatic events.  The examiner noted that he found that Veteran to be credible, and testing reflected that, if anything, the Veteran had a tendency to minimize his symptoms.  A diagnosis of PTSD and GAF score of 60 was assigned.  

A June 2009 psychiatric evaluation from Dr. J. notes that he found the Veteran's condition to be appreciably worse since he saw him in October.  He noted that the Veteran was oriented in all spheres, and showed no symptoms of thought disorder.  However, the Veteran was clearly at times confused, and showed more difficulty in concentration.  Mental status questions regarding social comprehension were impaired.  He noted that short term concentration continued to be impaired, but the Veteran now also showed significant deterioration in his short term and long term memory.  His mood was depressed and abstract thinking was impaired, particularly in the area of similarities.  The examiner further reported that he had become must less active in the past year due to lowered concentration in motivation.  He reported that his relationships at work had significantly deteriorated, in that he went into office and stayed by himself for the few hours he was there.  The Veteran's wife reported that the Veteran was unable to complete even simple tasks that he had previously been able to complete without assistance.  He continued to have symptoms of PTSD, including severe re-experiencing, symptoms of nightmares and intrusive memories, avoidance, and increased hyperarousal and symptoms of anxiety and panic attacks at least once a week, irritability, and sleep disorder.  A diagnosis of PTSD and GAF score of 45 was assigned. 

On VA examination in September 2009, it was noted that Veteran had been married to his second wife for many years, and that he was close to his children from a previous marriage.  In terms of friendships and leisure activities, the Veteran reported having a few friends, but indicated that he preferred to spend his time in solo activities, including collecting firearms, reading, and writing.  He also indicated that he had a successful work life, including owning bookstores, writing books, consulting, and was currently part owner in a company that manufactures firearms.  Despite his earlier successes, the Veteran indicated that he was having difficulties with motivation and had been unable to get started on two books he should be readings, and turned down a consulting position because he did not feel like it.  

A mental status examination revealed the Veteran to be cooperative and credible.  He was alert and oriented and was appropriately dressed.  The Veteran denied difficulties completing activities of daily living and had adequate hygiene.  He was able to maintain eye contact.  His mood was mildly depressed and his affect was full and congruent with content.  He denied recent panic attacks and symptoms generalized anxiety disorder.  Speech was fluent was normal in rate or rhythm.  His thought process was logical and organized with no evidence of a thought disorder. He denied delusions and hallucinations, and there was no evidence of those symptoms on examination.  He also denied suicidal or homicidal ideation.  While cognition was not tested, the examiner found the Veteran to be grossed intact with above-average intelligence, though the Veteran reported noticeable change in his concentration and sustained attention.  Judgment and insight were deemed to be intact.
A diagnosis of PTSD was assigned, along with a GAF score of 60.  The examiner found that the Veteran's symptoms included significant re-experiencing, avoidance, emotional numbness, and arousal.  He noted that despite his PTSD symptom, the Veteran had an active and productive work life, but with more recent complaints of poor concentration and lack of motivation.  The examiner noted that it was possible that the Veteran's numerous medical conditions, pain issues, and general decline related to the aging process had also contributed to his depressive symptoms and difficulties in work-related activities.  In terms of interpersonal relationships, the Veteran reported loving relationships despite the severity of his symptoms.  However, it was clear to the examiner that the Veteran felt guilty that his PTSD-related nightmares put his wife in harm's way.  He found that the Veteran would likely benefit from continued psychotherapy for PTSD and consistent medication management.  

The report of a November 2009 psychiatric evaluation from Dr. J. notes that a mental status examination showed increased deficits related to concentration, attention, short and long term memory, and abstract thinking.  He noted that his PTSD symptoms have increasingly interfered with his social functioning at home and at work, so that he is isolating himself much more than before.  It was noted that his hyperarousal symptoms have also continued to produce panic attacks and sudden movements while asleep.  The examiner opined that, given his 17 years experienced at the West Haven VA Medical Center and work with veterans, the Veteran is disabled at a 50 percent level.  He found that the Veteran met the criteria for a 50 percent rating at least since May 2009.  

During the Veteran's March 2010 DRO hearing, the Veteran described experiencing symptoms of disturbed sleep, panic attacks three to four times per week, anxiety, lack of attention, avoidance of crowds, and claustrophobia.

A June 2010 statement from Dr. J. reflects his opinion that the Veteran is certainly more disabled than 30 percent.  He noted that while the Veteran had functioned well for many years, he was now beset by memories of being radiated by the first fusion bomb test in the Pacific, becoming unable to perform many of the everyday functions that he should be able to accomplish.  A diagnosis of PTSD and GAF score of 45 were again noted.  

During the Veteran's June 2011 Board hearing, the Veteran testified that he was confused and disoriented at night, and that the experienced horrible nightmares.  He indicated that he worked a few hours a week in consulting for firearms manufacturing.  The Veteran's wife noted that he was not engaged in family gatherings.  Symptoms of anxiety, agitation, periods of depression, and reliving traumatic experiences were also endorsed.

An updated psychiatric evaluation from Dr. J. dated in April 2013 reflects that the Veteran's various PTSD symptoms have continued to interfere with social functioning resulting in much more social isolation that before.  It was noted that the Veteran continued to have panic attacks and have experienced a significant worsening of concentration with an inward turning of thought processes that are no longer goal directed.  The physician determined that the Veteran's condition was totally disabling and assigned a global assessment of functioning (GAF) of 40.

On VA examination in December 2013, the examiner documented evidence of depression, anxiety, panic attacks more than once a week, chronic sleep impairment, and disturbances of motivation and mood on examination.  The examiner also noted that there was a demonstrated decline in functional capacity.  However, the examiner noted that the Veteran had a stroke in November 2012 and indicated that the current worsening of symptoms was due to the stroke, finding that it was more likely than not that the Veteran's PTSD symptoms had not worsened, despite the overall decline in function.  The examiner opined that PTSD resulted in occupational social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation .(

The above-cited evidence establishes that, since the effective date of the award of service connection for PTSD,  the Veteran has experienced such psychiatric symptoms as nightmares, sleep disturbances, social isolation, panic attacks, anxiety, impaired concentration, depression, and disturbances of motivation and mood.  Collectively, these symptoms are of the type and extent, frequency and/or , severity (as appropriate)  to suggest in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.  Such a disability picture is consistent with a 70 percent disability rating.  .

While the Veteran has been able to maintain a relationship with his current wife and his children and has described his relationship with his children as good, he was noted to have few friends and indicated that he preferred to spend his time in solo activities. Moreover,  various providers have noted a decline in functional capacity, motivation, and mood, even prior to his stroke in November 2012.  The evidence indicates that the Veteran also had become confused and disoriented at night, and that he experienced horrible nightmares and the Veteran's wife noted that he was not engaged in family gatherings.  Symptoms of anxiety, depression, agitation, periods of depression, reliving traumatic experiences, loss of concentration and motivation, panic attacks more than once a week, and chronic sleep impairment were noted.  The Board that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating for PTSD are met.   

However, the Board also finds that  at no point since the effective date of the award of service connection has the Veteran displayed a total level of psychiatric impairment as indicated by symptoms such as spatial disorientation, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. The Veteran denied homicidal ideations and no such ideations were found on clinical examination. There was also no indication that he was in persistent danger of hurting himself as suicidal ideations and/or attempts were consistently denied or not shown in the record. There was no lay or medical evidence that the Veteran was unable to drive an automobile, required personal monitoring for safety, or was incapable of living independently and he was found to be casually dressed and capable of maintaining personal hygiene. Therefore, a total level of impairment had not been demonstrated in the clinical evidence or alleged by the Veteran.

Further, none of the contemporaneous records or examination reports reflect any gross impairment in thought process or communication, as he has consistently been found to be oriented, without hallucinations, delusions or a thought disorder ; his thought processes and thought content were found to be unremarkable.   While memory impairment has been found, there is no indication or allegation that the Veteran has suffered from memory loss for the name of his close relatives, own occupation or own name.  Also, he was noted to maintain a relationship with his children and wife. Therefore, a maximum, 100 percent rating  for the Veteran's PTSD is not warranted for any pertinent point.  See 38 C.F.R. § 4.130.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD. See Mauerhan, supra. 

The Board further finds that the GAFs assigned in this case are consistent with no more than the 70 percent rating herein assigned.  As noted, the Veteran has been assigned GAF scores that have ranged from 40 to 60.  Under the DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 
GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Collectively, the assigned scores are indicative of serious symptoms under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms.  See 38 C.F.R. § 4.126(a). 

As indicated above, here, the collective evidence supports a finding that, since the effective date of the award of service connection, the Veteran's PTSD has been characterized by symptomatology which results in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating. 

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to these appeals.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to the disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the PTSD. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, this appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here

Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board concludes that an initial 70 percent, but no higher, rating for PTSD is warranted.  While the Board has resolved reasonable doubt in the Veteran's favor in awarding the 70 percent rating from the April 11, 2008 effective date of the award of service connection, the Board also finds that the preponderance of the evidence is against the assignment of the maximum, 100 percent rating for PTSD at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


III.  TDIU prior to March 25, 2010.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 3.340, 3.341, 4.16(a).

The Board notes that, for purposes of this analysis, as of the April 11, 2008, effective date of the award of service connection and assignment of a 70 percent rating for PTSD, the Veteran has met the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for a schedular TDIU due to PTSD..  Thus, the remaining question is whether the Veteran's service-connected PTSD has rendered him unemployable at any point from April 11, 2008, and prior to March 25, 2010 (the effective date of the award of TDIU). See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.340, 3.341, 4.16, 3.400. 

The central inquiry is whether the Veteran's service-connected PTSD is of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. § 3.341, 4.16, 4.19 (2012); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. At 363.

The Board points out that adjudicating a claim for a total rating based on individual unemployability is limited to consideration of the Veteran's service-connected disability(ies).  However, for purposes of determining entitlement to a total rating based on individual unemployability, it is not sufficient merely to deny a claim because a Veteran may be rendered employable due to nonservice-connected disability(ies).  Rather, VA must disregard the degree of nonservice-connected disability and consider only whether the service-connected disability(ies), alone, would render the veteran unemployable.  Blackburn v. Brown, 4 Vet. App. 395, 398  (1993). 

The Board also points out that, in adjudicating a claim for a VA benefit, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See, generally, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted from the April 11, 2008 effective date of the award pf  service connection for PTSD.

Initially, the Board recognizes that the Veteran was employed  in various part-time or sheltered endeavors until approximately 2010.  The evidence from April 2008 indicates that the Veteran's PTSD was productive of, among other things, loss of concentration, loss of focus, poor attention, increased confusion, and deteriorating memory, and impaired abstract thinking.  It was further reported that the Veteran had become much less active due to lowered concentration and motivation.  He also reported that his relationships at work had significantly deteriorated, in that he went into office and stayed by himself for the few hours he was there.  The Veteran's wife reported that the Veteran was unable to complete even simple tasks that he had previously been able to complete without assistance.  Despite earlier successes, the Veteran indicated that he was having difficulties with motivation and had been unable to get started on two books he should be reading, and turned down a consulting position because he did not feel like it.  The Veteran was noted to have depressive symptoms and difficulties in work-related activities.  

A January 2013 vocational assessment found that, since discharge from the Army, the Veteran had worked in wholesales selling electrical supplies.  He also had experience as an underwriter for an insurance company and he was an operations manager from a small mechanical parts firm.  For 18 years, he was owner/operator of three bookstores, and for 14 years he imported/exported firearms.  He was also self-employed as a writer, authoring 10 books and publications providing cataloged descriptions of various weapons.  

After reviewing the evidence (including the medical evidence regarding his PTSD symptoms) and interviewing the Veteran, the evaluator concluded that the Veteran's symptoms of PTSD had steadily become worse to the point where had he lost all interest in working and stopped completely in 2010.  After a detailed review of the Veteran vocation history, it was noted that the Veteran had not earned an income higher than the poverty level since 2007.  On  consideration of the evidence, it was found that there was strong evidence to support a consistent and progressing level of impairment that negatively impacted the Veteran's capacity for work, other than his self-employment work as a writer that could be argued as sheltered or protected employment.  It was concluded that it was at least as likely as not the Veteran's service-connected PTSD, tinnitus, and hearing loss rendered the Veteran unable to retain a substantially gainful occupation since at least his initial effective award of April 2008 and possibly as far back as 2007.  In this regard, the Board notes that, while the examiner also considered the Veteran's service-connected hearing loss and tinnitus when rendering his opinion, the symptoms related to these disabilities did not factor greatly in the conclusion, as the factors considered dealt almost exclusively with the Veteran's PTSD symptoms.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See, e.g. Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board is also mindful that the ultimate question of whether the Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, as medical examiners are responsible for providing a full description of the effects of a disability upon the person's ordinary activity, to include employment (see 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), the various examiners' clinical findings and opinions, along with other evidence-to include the lay evidence-has been considered in assessing the functional effects of the Veteran's psychiatric impairment on his activities of daily living, to include employment.

In this case, the Board finds e totality of the lay and medical evidence-to include to include the assertions of the Veteran and his spouse, the conclusions of the physicians that examined the Veteran prior to March 25, 2010, and the conclusions of the January 2013 vocational expert-collectively indicate that, as of the April 2008 effective date of the award of service connection for PTSD, the functional , effects of that disability as  likely as not, prevented him from performing the mental acts required for substantially gainful employment from April 2008. 

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU due to PTSD are met as of the April 11, 2008 effective date of the award of service connection for the disability.


ORDER

 An initial 70 percent rating for PTSD, from April 11, 2008, is granted, subject to the legal authority governing the payment of VA compensation.

A TDIU due to PTSD, from April 11, 2008, is granted, subject to the legal authority governing the payment of VA compensation. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


